Judgment entered on February 24, 1960, dismissing the complaint, unanimously reversed, on the law and on the facts and a new trial ordered, with costs to abide the event. At the opening of the trial the court stated: “ Counsel have agreed here to submit this case to the court on an agreed statement of facts.” The record fails to set forth the facts agreed upon and -it appears that material facts are in dispute. On this record there is no evidentiary basis for the judgment. The record, incomplete as it is, suggests the feasibility of a trial of the issues raised by the pleadings. Concur — Botein, P. J., Rabin, Valente, McNally and Stevens, JJ. [23 Misc 2d 323.]